DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I Species I (Fig. 1-4) and Group II Species xv (Fig. 11-11a) in the reply filed on 5/3/21 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification:
Paragraph [0001]: The patent numbers for the parent applications had to be added to the paragraph; hence the paragraph has been replaced with 
--This application is a continuation of United States Patent Application No. 12/828,977 filed July 1, 2010, now U.S. Patent No. 8,409,253 issued on April 2, 2013, which is a divisional of United States Patent Application No. 11/347,661 filed on February 3, 2006, now United States Patent No. 7,749,250 issued on July 6, 2010. The entire disclosure of the above application is incorporated herein by reference.—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a method for repairing a meniscus by using two flexible tubular anchors connected by a suture construct where the anchors are placed in a needle with a longitudinal bore that opens into a side exterior of the needle; a pusher, the pusher slidably received in the longitudinal bore of the needle, wherein, in the pre-loaded condition, the pusher extends distally past the second flexible elongated tube anchor such that a distal end of the pusher is positioned between the second flexible elongated tube anchor and the first, flexible elongated tube anchor, wherein the method includes moving the pusher in a distal direction relative to the needle to deploy the first flexible elongated tube anchor from the needle along the outer surface of the meniscus; retracting the pusher proximally in the longitudinal bore of the needle past at least part of the second flexible elongated tube anchor, and moving the pusher in a distal direction relative to the needle to deploy the second flexible elongated tube anchor from the needle along the outer surface of the meniscus; in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771